Title: To Thomas Jefferson from George Washington, 28 July 1791
From: Washington, George
To: Jefferson, Thomas



Dear Sir
Thursday Afternoon 28th July

I have just given the enclosed Letters an acknowledgment, and was about to file them; but not recollecting whether I had ever shewn them to you, or not—I now, as they contain information, and opinions on Men and things, hand them to you for your perusal.—By  comparing them with others, and the predictions at the times they were written with the events which have happened, you will be able to judge of the usefulness of such communications from the person communicating them.—I am Yrs. sincerely,

Go: Washington

